Citation Nr: 1402270	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-18 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for diabetes mellitus at that time and assigned a 20 percent disability evaluation, effective August 21, 2006-the date he initially filed his claim for service connection.  

This case was initially before the Board in August 2013, when it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.

This claim was adjudicated using the Veterans Benefits Management System (VBMS) and any and all future adjudication of this claim should contemplate that any virtual claims file that may exist.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the previous remand, the Board notes that the claims file-which was a paper claims file at that time-had Social Security Administration (SSA) records associated with it since the last supplemental statement of the case; the Board notes that a waiver of that evidence did not exist at that time, but that such was moot given the other reasons for remand.

During the remand, the AMC converted the paper claims file into a paperless claim in Veterans Benefits Management System (VBMS).  The Board notes that in so doing, there is an entry dated January 11, 2013, which notes that the Veteran's SSA records were obtained via CD.  Unfortunately, it appears that while the most recent supplemental statement of the case indicated that it contemplated the SSA records, the AMC had physical access to the CD and the pertinent documents have not been associated with the virtual record.  

Accordingly, the Board finds that a remand is necessary at this time in order to allow the AMC to associate with the VBMS claims file the SSA records that are contained on the CD.

The AMC should also review the entire paper claims file and assure that every document in the paper claims file has been properly scanned and uploaded into the VBMS system, such that the Board may review the complete record prior to its adjudication.  If such is not possible, then the AMC should transfer the paper file to the Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the paper claims file, and scan and upload all unassociated documents-electronic or physical-contained therein to the VBMS system, to particularly include any SSA records contained on a CD obtained on January 11, 2013.  Otherwise, send the physical claims file to the Board so that it may adjudicate the appellate claim in a timely and appropriate manner.

2.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for increased evaluation for diabetes mellitus.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


